Citation Nr: 1039394	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to total disability due to individual unemployability 
(TDIU).


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York 
which denied entitlement to TDIU.

In a July 2004 rating decision, the RO decreased the evaluation 
of the scar of the middle finger of the right hand to 
noncompensable effective October 1, 2004.  In a May 2005 rating 
decision, the RO increased the rating of the scar of the middle 
finger of the right hand to 10 percent effective April 25, 2005.  
This resulted in the scar of the middle finger of the right hand 
to be rated noncompensably disabling from October 1, 2004 to 
April 25, 2005.  In November 2006, the Board issued a decision 
providing a 10 percent rating from October 1, 2004 to April 25, 
2005, and denying any higher rating for the Veteran's scar 
throughout the entire claims period.  The Veteran did not appeal 
that decision.  As such, entitlement to an increased rating for 
scar of the middle right finger is no longer before the Board.

In a June 2007 rating decision the RO provided a 10 percent 
rating for residuals of fracture, third metacarpal, right hand, 
effective January 29, 2002.  There was no appeal of that action, 
and that issue is not before the Board.

The Veteran was scheduled for a Board hearing to be held at his 
local RO in July 2006; however, he failed to appear for his 
scheduled hearing.

This appeal was previously before the Board in April and November 
2006.  The Board remanded the claim in April 2006 so that the 
Veteran could be scheduled for a Board hearing.  The claim was 
again remanded in November 2006 so that the Veteran could receive 
corrective notice, and he could be scheduled for a VA 
examination.  The case has been returned to the Board for further 
appellate consideration.

The issues of service connection for depression, service 
connection for right index finger disability, service 
connection for right wrist disability, service connection 
for right little finger disability, and service connection 
for a left should disability (all to include as secondary 
to service-connected residuals of a fracture to the right 
middle finger) have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's service-connected disabilities of residuals of 
a fracture of the right middle finger, and scar associated with 
fractured right middle finger are combined rated as 20 percent 
disabling, and are not shown to be of such nature and severity as 
to preclude him from obtaining or maintaining substantially 
gainful employment.


CONCLUSION OF LAW

The Veteran is not precluded from obtaining or maintaining any 
gainful employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
January 2002.  Thereafter, he was notified of the provisions of 
the VCAA by the VA in correspondence dated in November 2003, 
December 2006, February 2007, May 2007, August 2007, and December 
2008.  The letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in June 2009 (for TDIU).  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the October 2008 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claim 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  The Veteran's service 
treatment records, Social Security Administration (SSA) 
disability records and VA treatment records were obtained and 
associated with his claims file.  He was also afforded VA medical 
examinations in August 2002, December 2003, and June 2007 to 
assess the current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Laws and Regulations

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  For those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it is 
found that the service- connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the 
Board may not consider the effects of the Veteran's non-service-
connected disabilities on his ability to function.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)

Factual Background and Analysis

The Veteran submitted an application for TDIU in December 2003.  
On his application he noted that his knuckle on his right hand 
middle finger prevented him from securing or following any 
substantially gainful occupation.   He noted that his disability 
first affected his employment in March 2001, and that he last 
held employment in October 2003.  Under his employment history he 
noted three prior jobs from February 1999 to October 2003.  He 
worked at the first job for roughly two years, the second job for 
one month, and the third job for three months.  There were large 
gaps in employment.  The type of work was varied: machine 
operator, door-to-door salesman, and self-employed fencing.  He 
stated that he left his job as a laser machine operator due to 
his right middle finger disability, and that he had tried to 
obtain employment since.  He noted he completed high school, and 
had some training through the military in aircraft maintenance.  

During his December 2003 VA examination he noted that he had 
worked in construction, and as a mechanic, but that he had 
increasing difficulties with his right hand when doing heavy 
work.  He moved into sales of fencing systems but that he would 
have problems with his hand stiffening with activity and in the 
winter.  He reported trouble working around people and being 
paranoid.  The examiner noted that the Veteran's right hand had 
significant impact on his abilities to do the conveyor mechanic 
work that he had been well trained for, and that his motor 
dysfunction further limited his work opportunities.  In a 
separate December 2003 VA hand and fingers December 2003 
examination the examiner noted that the Veteran was able to 
write, but that heavy work or dexterous activities were limited 
due to his hand.  The examiner indicated that after developing 
trouble with depression in 2001, the Veteran had difficulty 
finding work.  

In January 2007, the Veteran provided an additional TDIU 
application, and stated that he was receiving SSA disability, 
with his right hand injury being a major factor in his receiving 
these disability benefits.  He noted that the awkward use of his 
hand due to his right middle finger was affecting the other 
fingers of his right hand. 

Private medical records from Dr. K.P.C. include a "problem 
list" of the Veteran's then current disabilities.  The list 
included: left shoulder injury and surgery, diabetic neuropathy, 
degenerative disc disease of the lumbar spine, right second 
finger arthritis, elevated liver enzymes (due to alcohol, 
medication and anger), chronic sinusitis, anger issues, atypical 
chest pain, obesity (with gastric stapling), severe sleep apnea, 
right hand osteoarthritis, hypertension, diabetes mellitus, 
depression, cervical degenerative disc disease with 
radiculopathy, anxiety, and osteoarthritis of the shoulders, hips 
elbows, hands and feet. 

During his June 2007 VA examination the Veteran noted that he was 
receiving SSA disability benefits for his back condition, 
diabetes, sleep apnea and mental issues.  He stated that he could 
do his daily activities.  On physical examination it was noted he 
could push, pull and twist the right third finger moderately, and 
his dexterity was present.  He could pull, write, touch and 
express with the third finger.  He could not use a wrench, 
screwdriver or hammer due to the third finger.

SSA disability records were associated with the claims file in 
December 2007.  They show that the Veteran was granted disability 
benefits beginning in October 2003, and with a primary diagnosis 
of multiple musculoskeletal pains, and a secondary diagnosis of 
affective or mood disorders.  The SSA findings of fact noted that 
the Veteran had degenerative disc disease of the lumbar spine 
with radiculopathy, osteoarthritis of the shoulders, hips, 
elbows, hands and feet, obesity, sleep apnea, depression and 
anxiety.  Significantly the SSA findings noted that the Veteran 
had severe sleep apnea, anterolisthesis of the LF, significant 
obesity, depression and anxiety-and that these impairments 
caused a significant limitation in the Veteran's ability to 
perform basic work activities.  The SSA records showed that the 
Veteran could not perform prolonged standing and walking or 
significant lifting.  His mental difficulties limited his ability 
to sustain attention and concentration or to learn new tasks, 
deal with stress, or relate to others.  As such, he was thought 
to be unable to perform a full range of sedentary work activity.

The Veteran's self-reported job history to the SSA included his 
last employment as a laborer using a machine to engrave a message 
on pens.  At that job the Veteran had to place a pen in the 
machine and scroll through messages on a computer.  His prior job 
was as a telemarketer, where he had to use a computer and 
telephone.  He also worked as a door-to-door salesman, a pipe 
cutter, a laborer for a fence installation company, and a 
supervisor of the installation of conveyors.  When asked about 
his limitations he noted that he could not push or pull, he could 
not walk up a flight up stairs, bend, kneel or crawl without 
pain.  

In January 2005, during a psychiatric evaluation, the Veteran 
reported difficulty maintaining employment because of a 
combination of psychiatric and medical problems.  He noted his 
most recent employment was as a laser machine operator, where he 
worked for three months.  He stated he had difficulties because 
of chronic pain in his back, feet and hips.  He also developed 
allergies to the ink fumes.  

In a March 2005 initial office consultation with private 
psychologist, P.B.G., Ph.D., the Veteran reported having 
approximately 25 jobs in the prior 28 years.  He noted he often 
had to leave jobs because of interpersonal friction.  There was 
an indication that due to his severe sleep apnea the Veteran was 
always tired and irritable during the day.  

As noted above the Veteran is currently service connected for two 
disabilities: (1) residuals of a fracture of the right middle 
finger, rated 10 percent disabling, and (2) scar associated with 
the fracture of the right middle finger, also rated 10 percent 
disabling.  He has a combined rating of 20 percent.  Accordingly, 
the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not 
met.

That notwithstanding, it is the policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran 
fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as 
here, an extraschedular rating is for consideration where the 
Veteran is unemployable due to his service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether 
there are circumstances in this Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability on 
an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Here, the Board finds that the evidence fails to show that the 
service-connected right finger disabilities are exceptional or 
unusual so as to warrant referral to the Under Secretary for 
Benefits or the Director of VA's Compensation and Pension Service 
for extraschedular consideration of TDIU.  First, the record does 
not show frequent periods of hospitalizations for the Veteran's 
right middle finger. Second, the evidence does not support a 
finding that the Veteran is demonstrably unable to obtain or 
maintain employment due to his service-connected disabilities.  
He was advised in an October 2008 letter that to establish 
entitlement to TDIU the evidence must show that his service-
connected disabilities, alone, prevent him from maintaining 
employment.  He has neither submitted, nor identified any such 
evidence.

Although the Veteran has provided statements that he believes his 
unemployment is due largely to his right middle finger 
disability, there are indications in the claims file that the 
Veteran has also blamed his unemployability on factors 
attributable to his obesity, osteoarthritis, and psychiatric 
disabilities, as well as other disorders.  The Veteran has stated 
that his back, hips, and feet were the underlying reason for his 
failed last employment in 2003.  He has additionally stated that 
interpersonal reasons have made it so that he does not last long 
at jobs.  SSA disability was warranted due to multiple 
musculoskeletal problems and affective disorder.  Nothing in the 
record shows that the service-connected right finger disabilities 
caused impairment for which accommodation in sedentary employment 
is not possible.  

The Veteran held his two prior employments, as a telemarketer and 
the operator of a laser engraving machine, while he was 
considered 20 percent disabled due to his right finger 
disabilities.  The Veteran has repeatedly noted that his 
unemployability is due to conditions that are not service 
connected, and, though not binding on a VA decision, the Veteran 
was granted SSA benefits due to other (nonservice- connected) 
disabilities.  The Board emphasizes that there is no medical 
evidence of record demonstrating that the Veteran is unemployable 
due to his service-connected disability.

In summary the record does not suggest that the Veteran's 
disability picture is such that it places him outside the norm, 
or that by virtue of his service-connected disabilities he is 
precluded from engaging in gainful employment.  Consequently, 
referral for extraschedular consideration of TDIU is not 
warranted.  The preponderance of the evidence is against this 
claim.  Accordingly, it must be denied.


ORDER

Entitlement to total disability due to individual unemployability 
(TDIU) is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


